DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because: 1) reference characters "14" and "16" have both been used to designate same "housing wall" in Figs. 1-7; 2) reference characters "8" and "28" have both been used to designate “horn” in Fig.5; 3) reference character “8” has been used to designate both “transmitter/receiver” in Fig.1 and “horn” in Fig.5.   Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The disclosure is objected to because of the following informalities: “the transmitter/receiver unit(8, 28)” in [0019] lines 5-6 because “the transmitter/receiver module(8)” is defined in [0011] lines 4-5, “the transmitter/receiver unit(8)” is defined in [0050] line 3 and [0066], “the receiver 8” is defined in [0052] line 9, “the transmitter 8” is defined in [0058] lines 2-3, and “a horn antenna 28” is defined in [0060] lines 4-5 and [0076]. Appropriate corrections or clarifications are required.

Claim Objections
Claims 7 and 9 objected to because of typographical error: “the elastically deformable portion” in lines 2 and 2-3, respectively. It appears that it should be “the elastically deformable portion of the housing”. Appropriate corrections are required.

Claim 10 objected to because of typographical error and informality: “the elastic portion of the housing can be deflected towards ……” in lines 2-3. It appears that it should be “the elastically deformable portion of the housing can deflect signal towards” because signal can be deflected by a reflector (e.g. a portion of housing).  Appropriate correction or clarification is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-11 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "a portion of the housing is designed to be elastically deformable" in lines 3-4. It is not clear how the “designed” is performed because specification paragraph [0044] discloses “the elastically deformable portion in areas with possible points of contact can be designed to be especially flexible or made of especially soft material” without detail about how to design to obtain the “elastically deformable” feature. Because the claim is indefinite and cannot be properly construed, for the purpose of examination, this limitation is being interpreted as "a portion of the housing is elastically deformable". Appropriate clarification is required.

Claim 3 recites the limitation “the elastically deformable housing wall” in line 2. There is insufficient antecedent basis for this limitation in the claim because the “elastically deformable housing wall” is not defined. Because the claim is indefinite and cannot be properly construed, for the purpose of examination, this limitation is being interpreted as “the elastically deformable portion of the housing”. Appropriate clarification is required.

Claim 9 recites the limitation “the inward side” in line 2. There is insufficient antecedent basis for this limitation in the claim because the “inward side” is not defined. Because the claim is indefinite and cannot be properly construed, for the purpose of examination, this limitation is being interpreted as “inward side”. Appropriate clarification is required.



Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2, 9, 11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Fehrenbach et al. (U.S. Patent No. 7075480, hereafter Fehrenbach).
Regarding claim 1, Fehrenbach discloses that a radar measurement device (col.2 lines 25-26, radar, filling level measurement device) comprising 
at least one transmitter/receiver unit for electromagnetic waves (col.2 lines 28-30, electronic unit, generating transmitting signals, evaluating receiving signal; radar transmitted signal is electromagnetic wave), 
the transmitter/receiver unit being arranged inside a housing {Fig.2 items 4(electronic unit) and 6a (antenna) are within 2(housing)}, 
wherein at least a portion of the housing is designed to be elastically deformable {Fig.2 item 2 (housing); col.5 lines 55-57 (Fig.2, filled horn antenna); col.3 lines 46-47, filling material, dielectric material (PP, PVDF, PTFE); PP, PVDF, PTFE are elastically deformable [see i) Polypropylene-Wikipedia.pdf (from https://web.archive.org/web/20190824113958/https://en.wikipedia.org/wiki/Polypropylene, hereafter PP-wiki) page 2 line 1 below title “Polypropylene”, PP, page 3 line 5 from bottom, flexible; ii) Polyvinylidene fluoride-Wikipedia.pdf (from https://web.archive.org/web/20190314201150/http://en.wikipedia.org/wiki/Polyvinylidene_fluoride, hereafter PVDF-wiki) page 2 line 1 below title “Polyvinylidene fluoride”, PVDF, page 5 line 1 below title “PVDF in Electronics / Electricity”, flexibility; iii) Polytetrafluoroethylene-Wikipedia.pdf (from https://web.archive.org/web/20190724204206/https://en.wikipedia.org/wiki/Polytetrafluoroethylene, hereafter PTFE-wiki) page 2 line 1 below title “Polytetrafluoroethylene”, PTFE, page 4 line 5 below title “Properties”, flexibility]}.

Regarding claim 2, which depends on claim 1, Fehrenbach discloses that in the radar measurement device,
the portion is a housing wall oriented towards the main emission direction of the transmitter/receiver module {Fig.1 lower part of item 2 (housing) is in direction of A; col.6 lines 11-12, radiation direction A}.

Regarding claim 9, which depends on claim 1, Fehrenbach discloses that in the radar measurement device,
inward side of the elastically deformable portion has a flexible, dielectric, adaptive layer (Fig.2 item 2 (housing) and inside of 6a (antenna horn) have the same filling material; see filling materials in claim 1 rejection.).

Regarding claim 11, which depends on claim 1, Fehrenbach discloses that in the radar measurement device,
the radar measurement device is arranged on a fillable container having an uneven wall, to which the radar measurement device is attached {col.6 lines 56-57, filling level measuring device, attached in, vessel nozzle; col.7 line 67, attached on, vessel flange; nozzle and flange have uneven surface}.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3-6 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Fehrenbach as applied to claim 1 above, and further in view of Kienzle et al. (U.S. Patent No. 7940207, hereafter Kienzle).
Regarding claim 3, which depends on claim 1, Fehrenbach does not explicitly disclose lens. In the same field of endeavor, Kienzle discloses that in the radar measurement device,
the elastically deformable housing wall has a lens {Fig.5A item 105; col.3 lines 54-57, lens, dielectric material, antenna filling, formed in one piece}. 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Fehrenbach with the teachings of Kienzle to use a lens on elastically deformable housing wall in the direction of transmitted signal. Doing so would couple the transmitted signal between two modules in a modular system because the lens is a part of fabricated antenna that can be suitable for different external environment, operation frequency, and transmission signal coverage, as recognized by Kienzle {col.1 lines 27-36 (environment, frequency, widening, fabricated antenna), 47-48 (modular system); col.2 lines 51-52, lens, between, module}.

Regarding claim 4, which depends on claims 1 and 3, Fehrenbach does not explicitly disclose lens. In the same field of endeavor, Kienzle discloses that in the radar measurement device,
the lens is itself elastically deformable in design {col.4 lines 19-21, dielectric material, polytetrafluoroethylene, polypropylene, lens, made of, the same material}.
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Fehrenbach with the teachings of Kienzle to use an elastically deformable lens on elastically deformable housing wall in the direction of transmitted signal. Doing so would couple the transmitted signal between two modules in a modular system because the lens is a part of fabricated antenna that can be suitable for different external environment, operation frequency, and transmission signal coverage, as recognized by Kienzle {col.1 lines 27-36 (environment, frequency, widening, fabricated antenna), 47-48 (modular system); col.2 lines 51-52, lens, between, module}.

Regarding claim 5, which depends on claims 1 and 3, Fehrenbach does not explicitly disclose lens. In the same field of endeavor, Kienzle discloses that in the radar measurement device,
the lens is rigid in design { col.4 lines 19-21, dielectric material, polypropylene, lens, made of, the same material; polypropylene is rigid (see PP-wiki page 5 line 6 from bottom, rigidity)} and is connected with the housing wall by elastically deformable means {Fig.5 item 105 (lens) connects with item 508 (mounting ring); col.6 lines 52-54 (lens, installed in, housing, filling is attached and held by mounting ring), 58-59 (mounting ring, made from, flexible material)}.
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Fehrenbach with the teachings of Kienzle to use a rigid lens on elastically deformable housing wall in the direction of transmitted signal and mount the lens together with filling of antenna. Doing so would couple the transmitted signal between two modules in a modular system because the lens, which can have a desired shape as needed, is a part of fabricated antenna that can be suitable for different external environment, operation frequency, and transmission signal coverage, as recognized by Kienzle {col.1 lines 27-36 (environment, frequency, widening, fabricated antenna), 47-48 (modular system); col.2 lines 51-52, lens, between, module; col.6 line 28, lens, desired shape}.

Regarding claim 6, which depends on claims 1 and 3, Fehrenbach does not explicitly disclose lens. In the same field of endeavor, Kienzle discloses that in the radar measurement device,
the lens is a Fresnel lens or a diffractive optical element (col.4 lines 26-27, lens, spherical, aspherical, Fresnel lens).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Fehrenbach with the teachings of Kienzle to use a certain type of lens. Doing so would couple the transmitted signal between two modules in a modular system because the lens, which can have a desired shape as needed, is a part of fabricated antenna that can be suitable for different external environment, operation frequency, and transmission signal coverage, as recognized by Kienzle {col.1 lines 27-36 (environment, frequency, widening, fabricated antenna), 47-48 (modular system); col.2 lines 51-52, lens, between, module; col.6 lines 28-30, lens, desired shape, as long as, convergent}.

	Regarding claim 10, which depends on claim 1, Fehrenbach does not disclose deflection toward inside of housing. In the same field of endeavor, Kienzle discloses that in the radar measurement device,
the elastically deformable portion of the housing can deflect signal towards the inside of the housing only to such an extent that this portion does not come into contact with the transmitter/receiver unit {Fig.4 item 110 deflects toward inside of the housing (items 401, 402) but not to antenna port, which is at center; col.6 line 15, sub-reflector}.
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Fehrenbach with the teachings of Kienzle to use an antenna with a deflector. Doing so would couple the transmitted signal between two modules in a modular system with a certain focusing beam as needed because deflecting signal can change focus of signal beam, as recognized by Kienzle {col.1 lines 28-36 (environment, frequency, widening, fabricated antenna); col.2 lines 7-8 (requires, different focusing, beam), 51-52, lens, between, module; col.6 lines 9-11, focal length, sub-reflector}.

Claim 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Fehrenbach as applied to claim 1 above, and further in view of Kienzle et al. (U.S. Patent No. 8797207, hereafter Kienzle-2).
Regarding claim 7, which depends on claim 1, Fehrenbach does not disclose groove on housing.  In the same field of endeavor, Kienzle-2 discloses that in the radar measurement device,
the elastically deformable portion has at least one groove {Fig.1 items 105~108; col.2 lines 59-67, fins, moulded in one piece, materials, used for, fin, plastic materials, dielectric, PVDF, PP, PTFE}.
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Fehrenbach with the teachings of Kienzle-2 to use grooves on the base body of housing. Doing so would have nearly the same time for solidifying during or after the moulding processing because of using fins (or grooves) with constant thickness, as recognized by Kienzle-2 (col.2 lines 28-33).

Regarding claim 8, which depends on claim 1, Fehrenbach does not disclose convex shape of a portion of housing.  In the same field of endeavor, Kienzle-2 discloses that in the radar measurement device,
the elastically deformable portion of the housing is convex in its unstressed state (col.2 lines 8-9, lens, convex surface; col.4 line 34, cover, lens).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Fehrenbach with the teachings of Kienzle-2 to use convex lens at the end of antenna (e.g. horn antenna). Doing so would provide an antenna cover for antenna and at the same time the cover acts as a lens with convex surface for increasing the antenna gain, as recognized by Kienzle-2 (col.2 lines 3-6).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YONGHONG LI whose telephone number is (571)272-5946. The examiner can normally be reached 8:30am - 5:00pm.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vladimir Magloire can be reached on (571)270-5144. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YONGHONG LI/              Examiner, Art Unit 3648                                                                                                                                                                                          



/BERNARR E GREGORY/               Primary Examiner, Art Unit 3648